Title: From George Washington to John Hancock, 19 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs at Colo. Roger Morris’s House Septr 19th 1776

Since I had the honor of addressing you Yesterday, Nothing material has occurred, However It is probable in a little time, the Enemy will attempt to force us from hence, as we are informed they are bringing many of their Heavy Cannon towards the Heights and the Works we have thrown up. they have also

Eight or Nine Ships of War in the North River, which It is said, are to Canonade our right Flank when they open their Batteries against our Front. Every disposition is making on our part for defence, and Congress may be assured that I shall do every thing in my power to maintain the post so long as It shall appear practicable and conductive to the General good. I have the Honor to be Sir Your Most Obedt Sert

Go: Washington

